                                                                     ORDERED ACCORDINGLY.


                                                                      Dated: December 19, 2018




                                                                     _________________________________
 1 	                                                                 Brenda K. Martin, Bankruptcy Judge

 2
 3
 4
 5
 6                          IN THE UNITED STATES BANKRUPTCY COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
     IN RE:
 9                                                            In Proceedings Under Chapter 11
     BOB	BONDURANT	SCHOOL	OF	HIGH	
10
     PERFORMANCE	DRIVING,	INC.,                                 Case No. 2:18-bk-12041-BKM
11
                                                             ORDER	GRANTING	MOTION	OF	
12                            DEBTOR.                       GOODYEAR	TO	FILE	AGREEMENTS	
13                                                                  UNDER	SEAL	

14             Upon, the Motion Pursuant to Section 107(b) of the Bankruptcy Code Rule 9018 of

15 the Federal Rules of Bankruptcy Procedure for an Order Granting Leave to File
16 Agreements Under Seal (the “Motion”) of The Goodyear Tire & Rubber Company (the
17 “Movant”) having been considered, it is:
18      ORDERED that the Motion is GRANTED and the Movant is authorized to file
                                           1
19 the following under seal: the Agreements in support of the Motion for Relief from the
20 Automatic Stay [Docket Entry No. 94]. Movant shall be required to deliver the Agreements
21 only to the Debtor, the Court, and the U.S. Trustee only upon further order of the Court.
22                            DATED AND SIGNED ABOVE.

23
24   1
         Capitalized terms used but not defined herein shall have the meaning ascribed to them in the
25 Motion.
26

Case 2:18-bk-12041-BKM           Doc 103 Filed 12/19/18 Entered 12/20/18 07:20:09                Desc
                                  Main Document    Page 1 of 1
